DETAILED ACTION
Remarks
This final office action is in response to the amendments filled on 12/21/2021. 
Claims 1-3 and 5-11 are amended
Claim 4 is canceled
Claims 1-3 and 5-12 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detecting electrode located on an inner surface” and “sensor” must be shown or the feature(s) canceled from the claim(s).  Fig 1 of submitted amended drawing shows 15 and 505 both as detecting electrode. It is not clear which one is detecting electrode or both. However from the submitted drawing it is not clear how the detecting electrode is on the inner surface. It is also not marked which view of robot control device is shown on the fig 1. It is not clear if it is showing the view from the inner side of palm or view from the outer side of the palm. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities  
Specification submitted on 12/27/2021 has couple conflicts of marking and describing the claimed invention. Some examples are described below. 
Submitted specification marked processor and detecting electrode as 505 (see page 4, line 15 and page 9, line 14).
Submitted specification also marked processor as 515 (see page 9, line 17). Submitted drawing also marked processor as 515 (see fig 5).
Submitted specification marked detecting electrode as 15 and 505 (see page 3, line 28 and page 4, line 15).
Submitted specification describe a sensor 507. However submitted drawing shows no level of 507 (see page 4, line 28).
Examiner recommend to go through all of the specification and drawings and amend the specification and drawing to be consistent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 12), which recites “a detecting electrode” is unclear considering the amended drawing and specification submitted on 12/21/2021. The submitted drawing and specification on 12/21/2021 describe two different detecting electrodes 15 and 505. It is not clear which detecting electrode it is referring. Is it electrode 15 or 505? There was one electrode 15 on drawing and specification submitted on 07/18/2019. It is now unclear what the scope of Claim 1/12 is meant to entail. 
Dependent claim(s) 2, 3 and 5-10 is/are also rejected because they do not resolve their parent (claim 13’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and further in view of US 2018/0250830 (“Hashimoto”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Adams discloses a control device for robot (see col 3, lines 35-43, where “The ability to use the gloves for….robotic control”; see also col 17, lines 6-10, where “User interactions can include manipulating software objects with three-dimensional geometry, … providing control inputs to a robotic manipulator,”; see also col 20, line 33, where “Robot control through hand gestures”) comprising: 
an elastic member comprising a palm portion and a finger portion, the palm portion being coupled to the finger portion, the elastic member being adapted to receive a part of body of a user (see fig 1, where the hand gloves include palm portion and finger portion; palm portion and finger portion are also connected; The gloves are also wearable by human. See also col 5, lines 29-65, where “An inner glove 21, which can be enclosed by the outer glove 12, can be fabricated from multiple layers which can include a pressure layer comprising a substantially gas-impermeable material (such as urethane or latex) and/or a layer of restraint material (such as synthetic polyester fabric)… The wiring harness 16 can be fabricated from insulated wire and/or flexible circuit material and/or can be routed within the fabric of the outer glove 12…. A flexible cable 17 can communicatively connect the portable electronics to a glove connector the gloves are fabricated by fabric, flexible circuit material, flexible tubing and flexible cable. So the gloves are elastic.); and
a sensor located on the elastic member for acquiring data relating to a three-dimensional motion of the part of body of the user to identify the three- dimensional motion of the part of body of the user (see col 5, lines 50-54, where “The flexion sensors 20 can comprise a carbon/polymer based ink (available from Flexpoint Sensor Systems of Draper, Utah) and/or similar material that can vary in resistance when flexed (and thus can serve as a finger bend sensor).”; see also col 17, lines 1-4, where “the computing system 23 can calculate up to three-dimensional position coordinates (x, y, and/or z) for either and/or each triad as well as its orientation (roll, pitch, and/or yaw).”; see also col 20, lines 55-58, where “At activity 21100, movement of a gloved hand of a human can be tracked, the gloved hand wearing a protective glove comprising a sensory output transducer, such as a vibro-tactile actuator and/or a tactor.”), wherein the surface electromyogram signal and the data relating the three-dimensional motion are adaptable to be used to control the robot (see also col 20, line 33, where “Robot control through hand gestures”; see also col 11, lines 5-8, where “In certain exemplary embodiments, right hand gestures can be interpreted as forward (positive) WHEEL_SCROLL events and/or left hand gestures as backward (negative) WHEEL_SCROLL events.”; see also col 35, lines 65-67, where “vibrotaction-the response of human sensory organs (e.g. mechanorecptors) to varying forces on the skin and/ or to oscillatory motion of the skin.”; see also col 26, lines 8-11); and
a detecting electrode located on an inner surface of the (see fig 2, where 15s are tactile actuation assemblies; see also col 5, lines 35-41, where “Tactile actuation  and configured to detect a surface electromyogram signal of the part of body for identifying a gesture of the part of body of the user (see col 6, lines 1-2, where “cable 17 can thus carry electrical power, commands to tactile actuators,”; see also col , lines 46-48, where “Certain exemplary embodiments can employ any of several alternative technologies for each of hand motion tracking, finger gesture recognition, and/or vibrotactile actuation.”; See col, 8, lines 59-63, where “The human-machine interface process can be driven by one or more hand position 36 and/or finger movement 43 inputs by a human operator and/or can produce sensory feedback to the human operator in the form of a tactile feedback display 49,”; see also col 9, lines 60-64, where “The finger position tracking process 44 can observe finger movement input 43. Via the finger position tracking process 44, the processor can provide digitized data from each flexion sensor analog circuit 32 to a first order low pass filter to calculate finger position data 45”; see also col 22, lines 57-61, where “the finger movement interpretation circuit comprises at least one finger motion sensing transducer comprising at least one of a finger flexion sensor, an accelerometer, a magnetic field sensor, an optical sensor, and/or an electromyography sensor;”; see also col 25, lines 56-58, where “electromyography-the sensing of the electrical activity of a skeletal muscle by means of an electrode inserted into the muscle or placed on the skin.”; electromyography sensor of tactile actuation assembly corresponds to detecting electrode.). 
Adams discloses a control device for robot that include detecting electrodes (e.g. sensors on the tactile actuation assemblies). Adams also discloses that the location of those sensors are on the fingers. However it would be obvious to locate those tactile assemblies on the palm portion of the hand instead of fingers for detecting electromyography signals. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to relocate the tactile assemblies including the sensors on palm portion of the hand for keeping those assemblies on a relatively more stable position and providing gloves with less complicated design.
Adam discloses a control device (hand glove including sensors) for robot and control the robot to perform the gesture and the three-dimensional motion. 
Adams does not explicitly discloses a control device for robot arm and control device (hand gloves) …. used to control the robot arm. Basically Adams does not disclose the control device (hand glove) is used to control a robot with arm.
However Hashimoto discloses a system that control robot arm and control device (hand gloves) …. used to control the robot arm (see fig 1, where the operator, 12 wears the manipulator gloves, 2A for giving instructions to robot arm, 1. See also [0067], where “The operator 12 wears the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand on right and left hands, respectively. Then, while looking at the monitor 11, the operator moves the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand so that the right hand 4d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain.”; see also fig 2, where 22, detectors. See also [0076], where “Referring to FIGS. 8 and 9, in Embodiment 2, a plurality of displacement sensors are .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a control device for robot arm and control device (hand gloves) …. used to control the robot arm, because both Adam and Hashimoto are in the same field of endeavor of robotic control using hand gloves for remotely controlling a specific type of robot (e.g. robot arm) based on tactile information by maintaining operator safety.
Note: Hashimoto also discloses that the detector 22 is located on palm portion of the glove (see fig 2, where 22 is the manipulator detector. See also [0058], where “The manipulation detector 22 is configured to detect the manipulation to the glove 20 based on displacement of the glove as the manipulator body. Specifically, the manipulation detector 22 is comprised of a displacement sensor. The displacement sensor may be an acceleration sensor, a gyroscope sensor, etc. Here, the manipulation detector 22 is comprised of a gyroscope sensor. If it is the gyroscope sensor, the displacement of the glove 20 and a change in the posture are detectable by a single sensor.”).
Regarding claim 5, Adams further discloses a control device, wherein the elastic member is an inflatable component comprising a pressure detecting device (see col 5, lines 29-34, where “An inner glove 21, which can be enclosed by the outer glove 12, can be fabricated from multiple layers which can include a pressure layer comprising a substantially ;
 for detecting pressure data of a gas in the inflatable component (see col 21, lines 37-38, where “a sensory output transducer located adjacent to the distal side of the pressure layer;”; see also col 37, line 65-col 38, line 8, where “a gas that is disposed on the hand side of the pressure layer is maintained at a gas pressure that creates a predetermined pressure differential with respect to an ambient pressure exerted on the distal side,… a sensory output transducer operatively located adjacent to, and mechanically coupled to, the distal side of the pressure layer;”; as the gloves are maintained at gas pressure so it is obvious that a device is detecting the pressure of the gloves.); and 
wherein the size of the inflatable component is capable of being controlled according to the pressure data (see col 6, lines 47-50, where “In certain exemplary embodiments, such as a space suit, the gas within the pressure layer of the inner glove 21 can be maintained at a positive pressure differential with respect to the atmospheric pressure of the outside environment.”; pressure of inner layer is maintained, so a device is doing that. See also col 18, lines 3-29, where resonant actuator type vibrational motor, 25 of tactile adapter, 26 is inflating the inner layer and maintaining the pressure. So vibrational motor, 25 corresponds to inflating device.).
Regarding claim 10, Adams further discloses a control device, wherein: 
the elastic member is an elastic glove, the part of body comprises a hand of the user, the gesture is of the hand (see fig see fig 1, where the hand gloves include palm portion and finger portion; the gloves are also wearable by human. The gloves are fabricated by fabric, flexible circuit material, flexible tubing and flexible cable. So the gloves are flexible or elastic. See also fig 21, where hand movement is tracked. see also col 11, lines 5-8, where “In certain exemplary embodiments, right hand gestures can be interpreted as forward (positive) WHEEL_SCROLL events and/or left hand gestures as backward (negative) WHEEL_SCROLL events.”; See also col 3, lines 64-67).
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Adams further discloses a method of controlling a robot (see col 3, lines 35-43, where “The ability to use the gloves for….robotic control”; see also col 17, lines 6-10, where “User interactions can include manipulating software objects with three-dimensional geometry, … providing control inputs to a robotic manipulator,”; see also col 20, line 33, where “Robot control through hand gestures”), comprising: 
detecting, with a detecting electrode of the control device, surface electromyogram signals of a hand of a user to identify gestures of the hand (see fig 2, where 15s are tactile actuation assemblies; see also col 5, lines 35-41, where “Tactile actuation assemblies 15, each of which can comprise a vibrational motor and/or a tactile adapter (shown in FIG. 5 and described below), can be operatively attached to the inner glove 21 aligned with any and/or each finger, and/or can be held in position by stitching, sandwiched layers of glove fabric, adhesive, and/or by any other means.”; see also col , lines 46-48, where “Certain exemplary electromyography sensor of tactile actuation assembly corresponds to detecting electrode.); and 
acquiring, with a sensor of the control device, data relating to a three- dimensional motion of the hand to identify the three-dimensional motion of the hand (see col 5, lines 50-54, where “The flexion sensors 20 can comprise a carbon/polymer based ink (available from Flexpoint Sensor Systems of Draper, Utah) and/or similar material that can vary in resistance when flexed (and thus can serve as a finger bend sensor).”; see also col 17, lines 1-4, where “the computing system 23 can calculate up to three-dimensional position coordinates (x, y, and/or z) for either and/or each triad as well as its orientation (roll, pitch, and/or yaw).”; see , the surface electromyogram signals and the data relating to the three-dimensional motion being configured to control the robot (see also col 20, line 33, where “Robot control through hand gestures”; see also col 11, lines 5-8, where “In certain exemplary embodiments, right hand gestures can be interpreted as forward (positive) WHEEL_SCROLL events and/or left hand gestures as backward (negative) WHEEL_SCROLL events.”; see also col 26, lines 8-11). 
Adam discloses a control device (hand glove including sensors) for robot and control the robot to perform the gesture and the three-dimensional motion. 
Adams does not explicitly discloses a method for controlling robot arm and … the control device… configured to control the robot arm; and
 wherein the gestures include at least two groups of gestures, the at least two groups of gestures are used to respectively control at least two robot arms, and fingers that respectively correspond to the at least two groups of gestures are different from each other.
However Hashimoto further discloses a method for controlling robot arm and … the control device… configured to control the robot arm (see fig 1, where the operator, 12 wears the manipulator gloves, 2A for giving instructions to robot arm, 1. See also [0067], where “The operator 12 wears the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand on right and left hands, respectively. Then, while looking at the monitor 11, the operator moves the manipulator glove 2A for the right hand and the manipulator glove 2B d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain.”; see also fig 2, where 22, detectors. See also [0076], where “Referring to FIGS. 8 and 9, in Embodiment 2, a plurality of displacement sensors are disposed as the manipulation detectors 22 near the plurality of pressing elements 21, respectively, in the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand of Embodiment 1 illustrated in FIGS. 2 and 3. Here, the displacement sensor is comprised of an acceleration sensor”); and
 wherein the gestures include at least two groups of gestures, the at least two groups of gestures are used to respectively control at least two robot arms (see fig 1, where two different gloves (2A and 2B) are used to control two different arms of robot (4d and 4g). see also [0067], where “the operator moves the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand so that the right hand 4d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain. Then, the respective manipulation detectors 22 detect the movements of the manipulator glove 2A and the manipulator glove 2B for the left hand, and transmit the detection outputs to the manipulating information and the robot controller 6. The robot controller 6 controls the operation of the right hand 4d and the left hand 4g of the robot 1 according to the manipulating information. Thus, the right hand 4d and the left hand 4g approach the soil 60 piled in the shape of a mountain. ”; see also [0068], where “the respective manipulation detectors 22 detect the postures and the movements of the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand, and as a result, the right hand 4d and the left hand 4g are inserted into the soil 60 piled in the shape of a mountain.”; postures and movements corresponds to gesture. Two different robot arms are controlled by two different postures and movements of manipulator gloves.), and fingers that respectively correspond to the at least two groups of gestures are different from each other (as cited above, two different manipulator gloves are worn by the operator on two different hands (one for left hand and one for right hand). So it is obvious to have different fingers on two different hands. So postures and movement of each manipulator glove is created by using different group of fingers).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a method for controlling robot arm and … the control device… configured to control the robot arm; and wherein the gestures include at least two groups of gestures, the at least two groups of gestures are used to respectively control at least two robot arms, and fingers that respectively correspond to the at least two groups of gestures are different from each other, because both Adam and Hashimoto are in the same field of endeavor of robotic control using hand gloves for remotely controlling a specific type of robot (e.g. robot arm) based on tactile information by maintaining operator safety.

Claim(s) 2, 3, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and in view of US 2018/0250830 (“Hashimoto”), as applied to claim 1 and 10 above, and further in view of CN 108037821 (“Zhu”).
Regarding claim 2, Adams in view of Hashimoto does not disclose the following limitation: 
an adjustment device located at a side portion of the palm portion for adjusting the elastic member according to a size of the part of body of the user,
wherein the detecting electrode is located on the inner surface of the side portion of the palm portion and in correspondence to a position of the adjustment device.
However Zhu discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), comprising: 
an adjustment device located at a side portion of the palm portion for adjusting the elastic member according to a size of the part of body of the user (see [0002], where “The invention relates to the field of human-computer interaction smart devices, and in particular to a wearable palm strap for gesture recognition.”; see also [0010], where “a wearable palm strap for gesture recognition, including: an inner palm shell, the inner palm shell is on the side of the palm when worn; an outer palm strap, the outer palm strap is on the back of the hand, the outer palm strap and the inner palm shell jointly form an opening for the palm to penetrate; an adjustment positioning strap, the adjustment positioning strap is fixed on the inner palm shell; an adjustment strap, the adjustment strap is fixed on the outer palm strap and extending outward from the outer palm strap, the adjustment strap is configured to be able to be connected, fixed or separated with the adjustment positioning strap;”; see also [0011], where “the inner palm shell is made of hard material, the outer palm strap and the adjustment strap are made of elastic material; and the adjustment positioning strap is marked with a mark to facilitate position.”),
wherein the detecting electrode is located on the inner surface of the side portion of the palm portion and in correspondence to a position of the adjustment device (see [0009], where “the identification device provided by the present invention collects muscle electrical signals in real time through the muscle electrical signal sensor of the wearable palm strap to detect the movement of the fingers and palms, and collects the pressure information generated during exercise in real time through the pressure sensor. The motion sensor signal collects the palm's motion posture signal in real time, and adopts the method of pattern recognition to realize the recognition of hand movements. It can also realize the human-computer interaction by transmitting the recognition result to the upper computer.”; sensor corresponds to detecting electrode. See also [0010], where “At the inner side of the wearable palm strap near the root of the finger, it is configured to collect pressure signals; one or more muscle electrical signal sensors are arranged on the inner side of the wearable palm strap and are configured to collect muscle electrical signals”; see also [0017], where “Wear a wearable palm strap, adjust the wearing position through the adjustment strap and the adjustment positioning strap so that the inner palm shell is located in the right place of the palm and the sensors are in good contact with the wearer;”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, an adjustment device located at a side portion of the palm portion for adjusting the elastic member according to a size of the part of body of the user, wherein the detecting electrode is located on the inner surface of the side portion of the palm portion and in correspondence to a position of the adjustment device, 
Regarding claim 3, Adams in view of Hashimoto does not disclose the following limitation:
 wherein the adjustment device is an elastic band. 
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), wherein the adjustment device is an elastic band (see [0011], where “the inner palm shell is made of hard material, the outer palm strap and the adjustment strap are made of elastic material; and the adjustment positioning strap is marked with a mark to facilitate position.”; see also [0042], where “the outer palm strap 108 is made of an elastic material, which is suitable for palms or hand shapes of different sizes and keeps fit with the hands.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, the adjustment device is an elastic band,
Regarding claim 9, Adams further discloses a control device, wherein the data relating to the three-dimensional motion includes acceleration data and angular velocity data (see col 17, lines 1-4, where “the computing system 23 can calculate up to three-dimensional position coordinates (x, y, and/or z) for either and/or each triad as well as its orientation (roll, pitch, and/or yaw).”); and the sensor includes an accelerometer (see col 22, lines 57-61, where “the finger movement interpretation circuit comprises at least one finger motion sensing transducer comprising at least one of a finger flexion sensor, an accelerometer, a magnetic field sensor, an optical sensor, and/or an electromyography sensor;”; see also col 32, lines 38-44, where “sensor-a device adapted to automatically sense, perceive, detect, and/or measure a physical property (e.g., pressure, temperature, flow, mass, heat, light, sound, humidity, proximity, position, velocity, vibration, loudness, voltage, current, capacitance, resistance, inductance, magnetic flux, and/or electro-magnetic radiation, etc.) and convert that physical quantity into a signal.”); 
for detecting the acceleration data of the part of body of the user (see col 18, line 63, where “accelerometers on the hands to measure hand motion”; see also col 19, line 25, where “accelerometers on the fingers to measure finger motion”; see also col 23, lines 47-49, where “accelerometer-an instrument for measuring and/or recording acceleration, the rate of acceleration, and/or acceleration force(s) in one or more dimensions.”). 
Adams does not disclose the following limitations:
a gyroscope for detecting angular velocity data of the part of body.
 a gyroscope (see [0058], where “The displacement sensor may be an acceleration sensor, a gyroscope sensor, etc. Here, the manipulation detector 22 is comprised of a gyroscope sensor.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a gyroscope, because both Adam, and Hashimoto are in the same field of endeavor of robotic control using hand gloves for controlling robot remotely more precisely by providing another ways of collecting data while maintaining operator safety.
Adams in view of Hashimoto does not disclose the following limitation:
gyroscope for detecting angular velocity data of the part of body.
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), a gyroscope for detecting angular velocity data of the part of body (see [0045], where “The multi-axis motion sensor 205 can collect signals such as acceleration, angular velocity, and magnetic field changes that occur with gestures in real time, and transmit them to the microprocessor 203 for subsequent operations. For example, the multi-axis motion sensor 205 at the back of the hand can collect real-time signals such as acceleration, angular velocity,”; see also [0044], where “one or more multi-axis motion sensors 205, including acceleration sensors, gyroscopes, magnetometers and other multi-axis motion sensors and combinations thereof, used to collect acceleration, gyroscope angular velocity, magnetometer data, etc.,”).
 gyroscope for detecting angular velocity data of the part of body, because Adam, Hashimoto and Zhu are in the same field of endeavor of robotic control using hand gloves/band for recognizing the every direction/orientation movement accurately for providing real-time instructions and controlling the robot more precisely.
Regarding claim 11, Adams in view of Hashimoto does not disclose the following limitation:
the detecting electrode is located on an inner surface of a side portion of the elastic glove, which corresponds to a back side of the hand, and is located in correspondence to a position of an adjustment device.
However Zhu further discloses a control device (see [0049], where “the movement of the wearer's hand can be recognized as a corresponding instruction to control the interactive device,”), wherein: 
the detecting electrode is located on an inner surface of a side portion of the elastic glove, which corresponds to a back side of the hand, and is located in correspondence to a position of an adjustment device (see [0009], where “the identification device provided by the present invention collects muscle electrical signals in real time through the muscle electrical signal sensor of the wearable palm strap to detect the movement of the fingers and palms, and collects the pressure information generated during exercise in real time through the pressure sensor. The motion sensor signal collects the palm's motion posture signal in real time, and sensor corresponds to detecting electrode. See also [0010], where “At the inner side of the wearable palm strap near the root of the finger, it is configured to collect pressure signals; one or more muscle electrical signal sensors are arranged on the inner side of the wearable palm strap and are configured to collect muscle electrical signals;”; see also [0017], where “Wear a wearable palm strap, adjust the wearing position through the adjustment strap and the adjustment positioning strap so that the inner palm shell is located in the right place of the palm and the sensors are in good contact with the wearer;”; see also [0044], where “the communication module 207 and the microprocessor 203 are preferably installed in the area 104 of the inner palm shell 101; one or more muscle electrical signal sensors 204 for acquisition and preliminary processing the muscle electrical signal reflecting the muscle action or state is preferably installed at the area 105 inside the wearable palm strap,”; see also fig 1A, where sensor 204 is installed on 104, which is on the inner surface of the strap. The location of the sensors on the strap is also on the back side of the hand.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Zhu by including the above feature, the detecting electrode is located on an inner surface of a side portion of the elastic glove, which corresponds to a back side of the hand, and is located in correspondence to a position of an adjustment device, because Adam, Hashimoto and Zhu are in the same field of endeavor of robotic control using hand gloves/band . 

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and in view of US 2018/0250830 (“Hashimoto”), as applied to claim 1 above, and further in view of CN 106527738 (“Wang”).
Regarding claim 6, Adams further discloses a control device, comprising: 
a force feedback device located on the elastic member for applying a force feedback to the elastic member based on information of a force  (see col 3, lines 47-50, where “Certain exemplary embodiments can use synergy between motion tracking, gesture recognition, and/or tactile feedback to create an intuitive human-machine interface”; see also col 20, lines 34-35, where “use gloves to control manipulator on rover, tactile feedback of contact and grip forces”; tactile actuation assemblies is a force feedback device as it can vibrate and such, and those are located on the glove. see also col 20, lines 62-67).
Adams does not disclose the following limitation:
a control device for robot arm, comprising: … applying a force feedback … based on information of a force received by the robot arm.
However Hashimoto further discloses a control device for robot arm (see fig 1, where the operator, 12 wears the manipulator gloves, 2A for giving instructions to robot arm, 1. See also [0067], where “The operator 12 wears the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand on right and left hands, respectively. Then, while looking at the monitor 11, the operator moves the manipulator glove 2A for the right hand and d and the left hand 4g of the robot 1 approaches the soil 60 piled in the shape of a mountain.”; see also fig 2, where 22, detectors. See also [0076], where “Referring to FIGS. 8 and 9, in Embodiment 2, a plurality of displacement sensors are disposed as the manipulation detectors 22 near the plurality of pressing elements 21, respectively, in the manipulator glove 2A for the right hand and the manipulator glove 2B for the left hand of Embodiment 1 illustrated in FIGS. 2 and 3. Here, the displacement sensor is comprised of an acceleration sensor”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams to incorporate the teachings of Hashimoto by including the above feature, a control device for robot arm, because both Adam and Hashimoto are in the same field of endeavor of robotic control using hand gloves for remotely controlling a specific type of robot (e.g. robot arm) based on tactile information by maintaining operator safety.
Adams in view of Hashimoto does not disclose the following limitation: 
applying a force feedback … based on information of a force received ...
However Wang discloses a control device (see [0002], where “interactive glove system and method used in a virtual reality system.”), applying a force feedback … based on information of a force received by the virtual reality system (host computer) (see [0013], where “calculate the posture, displacement, contact force and noncontact force of the hand, as well as the hand touch of the virtual reality system Information and feedback to the vibration feedback module.”; see also [0015], where “The processor module, which calculates real-time hand movement and posture information, receives feedback information from the vibration feedback module corresponds to force feedback module. see also [0022], where “receive tactile feedback information from the host computer of the virtual reality system to control the vibration feedback module.”; see also [0075], where “multi-modal vibration feedback can simulate tactile feedback output,”; see also [0103], where “The vibration feedback module 8 is fixed on the inner side of the finger cuff of the finger 101 of the glove body 1 and includes four vibration feedback units 801 to 804 for feedback of the hand tactile information of the virtual reality system to the hand in a vibration manner.”; calculating hand posture, displacement, contact force and non-contact force; receiving hand haptic information of the virtual reality system; feeding it back to the vibration feedback module. Accepting feedback information from the host computer of the virtual reality system and controlling the vibration feedback module. The force feedback module is used to apply the force received by the manipulator to the glove according to the received force information of the manipulator.).
Adams discloses a control device for robot that include a force feedback device. Hashimoto discloses a control device for robot arm. Wang discloses a control device for robot (virtual reality system) that include a force feedback device/module for accepting feedback information from the host computer and controlling the glove (control device) based on the received feedback information (two way interaction between glove and robot). It would be obvious to control robot arm by incorporating the feedback module disclosed by Wang to Adams in view of Hashimoto.
 a force feedback device located on the elastic member for applying a force feedback to the elastic member based on information of a force received by the robot arm, because Adam, Hashimoto and Wang are in the same field of endeavor of robotic control using hand gloves for bringing users an immersive interactive experience by accurately recognizing and calculating the three dimensional motion posture and force of the operator’s hand. 
Regarding claim 7, Adams further discloses a control device, comprising: 
a communication device electrically connected to the detecting electrode, the sensor, and the force feedback device, respectively (see fig 10, block 29, serial communication circuit is connected with the sensors.).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,104,271 (“Adams”), and in view of US 2018/0250830 (“Hashimoto”), as applied to claim 1 above, and further in view of CN 106445168 (“Wei”).
Regarding claim 8, Adams further discloses a control device, comprising: 
a (see fig 3, where 15s are tactile actuation assembly, sensors are located on the finger pulp; see also col, lines 35-39, where “Tactile actuation assemblies 15, each of which can comprise a vibrational motor and/or a tactile adapter (shown in FIG. 5 and described below), can be operatively attached to the inner sensors on the figure pulp provides information on finger motion/movement.).
Adams in view of Hashimoto does not disclose that the fingerprint sensor for providing/verifying user information.
However Wei discloses an intelligent glove wherein a sensor is included for fingerprint recognition (see [0012], where “The sensor component includes at least a fingertip pressure sensor, a finger curvature sensor, a spatial distance sensor, a fingertip trajectory tracking sensor, a palm trajectory tracking sensor, a muscle motion sensor, and a fingerprint recognition sensor;”; see also [0042], where “fingerprints can be identified,”; see also [0033]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Adams in view of Hashimoto to incorporate the teachings of Wei by including the above feature, the fingerprint sensor, because Adam, Hashimoto and Wei are in the same field of endeavor of robotic control using hand gloves for providing access to right person and avoiding any misuse of robot controlling through user verification. 
Response to Arguments
Applicant’s arguments filled on 12/21/2021, with respect to claims 1-3 and 5-12, have been considered but they are not persuasive. 
The Applicant contends that (regarding claim 1 and 12):
“From this assertion, it appears that the Examiner deems the tactile actuation assemblies 15 of Adams as corresponding to the detecting electrode of the claimed subject matter. 
To this, it is respectfully submitted that Adams fails to disclose the detecting electrode of the claimed subject matter. 
First, according to Adams, "Tactile actuation assemblies 15, each of which can comprise a vibrational motor and/or a tactile adapter (shown in FIG. 5 and described below), can be operatively attached to the inner glove 21 aligned with any and/or each finger, and/or can be held in position by stitching, sandwiched layers of glove fabric, adhesive, and/or by any other means." (c.f., column 5 lines 35-41). 
Thus, the tactile actuation assemblies 15 comprise vibrational motor and/or tactile adapters which are used to provide tactile actuation to the finger, NOT to "detect a surface electromyogram signal of the part of body for identifying a gesture of the part of body of the user" as claimed in claim 1. 
And, as can be seen from Fig. 3 of Adams, the tactile actuation assemblies 15 are located on outer surface of the inner glove, NOT "located on an inner surface of the palm portion" as claimed in claim 1. 
Thus, Adams fails at least to disclose the detecting electrode, among other things, of the claimed subject matter.”
The Examiner disagrees:
From the submitted drawings and specification it is not clear which one is detecting electrode (see drawing objection, specification objection and 112b rejection above).
OC used Adams for detecting electrode to detect a surface electromyogram signal of the part of body. Electromyography sensor of tactile actuation assembly disclosed by Adams is interpreted as detecting electrode (See col 22, lines 57-61, where “the finger movement interpretation circuit comprises at least one finger motion sensing transducer comprising at least one of… an electromyography sensor”; see also col 25, lines 56-58, where “electromyography-the sensing of the electrical activity of a skeletal muscle by means of an electrode inserted into the muscle or placed on the skin.”). So Adams discloses electromyography sensor as detecting electrode.
Non-final OC described that detecting electrode taught by Adams are on the finger portion NOT on the palm portion of the hand (see citation above). Non-final OC also used an obviousness statement to relocate those sensors from finger portion to palm portion. Applicant did not address this part of the rejection. 
Non-final OC also added a note mentioning that Hashimoto also discloses a manipulator glove with manipulation detector. Figure 3 below is copied and pasted from Hashimoto, where 22 is the manipulation detector, located on the palm portion. Figure 1 below is also copied and pasted from the current application (16/515,443), where 505 is detecting electrode and located on the palm portion, per submitted drawing and specification. So Hashimoto also discloses a detecting electrode that is located on palm portion of the glove, and this is also part of the reason on how Hashimoto can be combined with Adams. 
[AltContent: textbox (Figure from Hashimoto)]
    PNG
    media_image1.png
    893
    1021
    media_image1.png
    Greyscale

[AltContent: textbox (Figure from current application)]
    PNG
    media_image2.png
    810
    728
    media_image2.png
    Greyscale
 
The Applicant also contends that (regarding claim 2):
“As can be seen from Fig. 1A of Zhu, the reference number 102 indicates an elastic adjusting belt 102, and the palm passes through the opening formed by the inner palm shell 101 and the 
The Examiner also disagrees:
The amended portion of claim 2 is canceled claim 4. Claim 4 is merged into claim 2. OC used Zhu in view of Adams and Hashimoto to reject claim 2 and 4. Zhu discloses an adjusting elastic member where adjustment device is located on the inner surface of side portion (see citation above. sensors are installed on the area 105 of fig 1A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.K. /Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664